Title: To James Madison from Samuel Huntington, William Sprigg, and Daniel Symmes, 22 August 1805 (Abstract)
From: Huntington, Samuel,Sprigg, William,Symmes, Daniel
To: Madison, James


          § From Samuel Huntington, William Sprigg, and Daniel Symmes. 22 August 1805, Trumbull County, Ohio. “The Subscribers beg leave to recommend to the President of the United States George Tod Esq. of youngstown in the County of Trumbull & State of Ohio, to fill the vacancy in the General Court of the Michigan Territory. Mr. Tod has been regularly bred to the profession of Law, and has practised with reputation in this State—from our acquaintance with him we are led to believe he would discharge the duties of a Judge in that Territory with capacity and integrity, & that his unifo[r]m conduct would be such in that station as to justify the confidence placed in him by the Government.”
        